          Case 1:14-cv-05739-AJN Document 212 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America and State of New York,
 ex rel. Edward Lacey,
                                                             Civil Action No. 14-CV-5739 (AJN)
                               Plaintiff,
                                                             NOTICE OF MOTION
                v.

 Visiting Nurse Service of New York,

                               Defendant.


         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law; the

Declarations of Gordon Schnell, Jacob Elberg, Heidi Wendel, and Eric Havian; and the exhibits

attached thereto; Relator Edward Lacey ("Relator") respectfully moves this Court pursuant to

Fed. R. Civ. P. 54(d), 31 U.S.C. § 3730(d), N.Y. Fin. Law § 190(6), and the parties' Settlement

Agreement (ECF No. 204-1), to order Defendant Visiting Nurse Service of New York to pay

Relator (i) $10,110,337.50 in attorneys' fees; (ii) $1,037,074.96 in costs and expenses; and (iii)

the fees Relator incurred in making this motion in an amount to be identified in Relator's reply

brief.

                                                     Respectfully submitted,
                                                     CONSTANTINE CANNON LLP

Dated: January 15, 2021                              ____________________________________
                                                     Gordon Schnell
                                                     Marlene Koury
                                                     Daniel Vitelli
                                                     Hamsa Mahendranathan
                                                     335 Madison Avenue
                                                     New York, NY 10017
                                                     Telephone: (212) 350-2700
                                                     Email: gschnell@constantinecannon.com




                                                 1
Case 1:14-cv-05739-AJN Document 212 Filed 01/15/21 Page 2 of 2




                                  Leah Judge
                                  150 California Street, 16th Floor
                                  San Francisco, CA 94111
                                  Telephone: (415) 639-4001

                                  Max Voldman
                                  1001 Pennsylvania Avenue NW, Suite 1300n
                                  Washington, DC 20004
                                  Telephone: (202) 204-3500
                                  Counsel for Relator Edward Lacey




                              2
